The opinion of the Court was delivered by
Mr. Justice Gary.
This action was' commenced before a trial justice “for $50 on account of manure left by plaintiff on the land where the defendant resides, and which manure he now refuses to let plaintiff have.”
The defendant answered, denying the allegations of the complaint, and set up as a defense “that he, the defendant, purchased the land from Hamlin Beattie, went into possession, and found certain manure lying upon the soil that had accumulated in the ordinary course of husbandry, and that the same was a fixture, and part and parcel of the freehold, and passed to this defendant upon his purchase of the land.” The case was tried by the trial justice without a jury, and he rendered judgment for the plaintiff for $15.
The defendant appealed to the Circuit Court, upon several exceptions. The appeal was dismissed by his Honor, Judge Aldrich.
The defendant then appealed to this Court, upon two exceptions, as follows: 1. “Because the presiding Judge erred in not overruling the judgment of the trial justice and sustaining defendant’s exceptions and grounds of appeal from the judgment rendered in this case by said trial justice.” 2. “For the purpose of this appeal, the defendant reiterates and relies upon each and every exception and ground set *496out in the notice and grounds of appeal from the judgment of the trial justice, as set forth in this case, and urges that the Circuit Judge respectfully erred in not sustaining each and every exception and ground therein stated.”
1 These exceptions referred to facts to be found elsewhere than in the exceptions themselves, and, therefore, insufficient in form. Jumper v. Bank, 39 S. C., 296.
2 We have, however, examined the exceptions which the defendant filed to the judgment of the trial justice when he appealed to the Circuit Court, and are of the opinion that they cannot be considered by this Court, on the' grounds that the first of them only involves a question of fact, and all the others alleged error on the part of the trial justice in not holding as therein mentioned, when the propositions of law for which the defendant contended were dependent upon the facts of the case. This Court cannot review the facts in the case like this, and as there was no error of law on the part of the Circuit Judge, the appeal must be dismissed.
It is the judgment of this Court, that the order of the Circuit Court be affirmed.